 1

 2                          UNITED STATES DISTRICT COURT
 3                                  EASTERN DISTRICT OF CALIFORNIA

 4
      UNITED STATES OF AMERICA,                           Case No. 1:18-po-00406-SAB
 5
                       Plaintiff,                         ORDER RELEASING DEFENDANT FROM
 6                                                        CUSTODY
               v.
 7
      SHAWN M. KERSEY,
 8
                       Defendant.
 9

10
              On December 27, 2018, Shawn M. Kersey (“Defendant”) failed to appear for his initial
11
     appearance on a citation issued for unauthorized introduction of narcotics into the Veteran’s
12
     Administration Hospital in violation of 38 C.F.R. § 1.218(b)(18) and an arrest warrant issued.
13
     On April 25, 2019, Defendant appeared in custody on the arrest warrant.            Defendant was
14
     sentenced on the charge and was ordered to appear on December 5, 2019 for a status conference.
15
              Accordingly, IT IS HEREBY ORDERED that:
16
              1.      Defendant Kersey is released from the custody of the United States Marshal as of
17
                      the issuance of this order;
18
              2.      Defendant Kersey shall abide by the terms and conditions of his probation
19
                      imposed on April 25, 2019 with a judgment to follow setting forth the entire terms
20
                      and conditions; and
21
              3.      Defendant shall appear on December 5, 2019, at 10:00 a.m. in Courtroom 9.
22

23 IT IS SO ORDERED.

24
     Dated:        April 25, 2019
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27

28


                                                      1
